DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-18, 21-23, and 25-26 is/are rejected under 35 U.S.C. 103 as obvious over Kim (US 9936791) in view of Rauber (US 1922326).
Claims 1, 3, 9, and 26: Kim discloses a cosmetic compact device comprising: a container (30) comprising a rigid body (Col 9, 40-47 indicates that only the screen deforms during use so the body is interpreted to be rigid since it does not flex like the screen/pad) the rigid body defining an interior space (31) containing a fluid (Col 9, 55-67) cosmetic product (Col 1, 6-13) to be applied, a screen (50) comprising a rubber pad (Col 2, 64-66) which is an elastically deformable material through which the product contained in the container exits (Col 3, 52-60), the container (30) comprising a bottom having a concave flattened ellipsoidal shape towards the screen (see Figs 4-5 & annotations), the screen being able to come into contact with the bottom of the container (Col 7, 1-10), because rubber is elastically deformable, when the product in the container has been used up, and the screen is able to mold itself to the concave shape of the bottom of the container when the product is used up by its elastically deformable nature (Col 7, 1-10). 
Alternatively, or additionally, Kim discloses the invention essentially as claimed except for the screen being a rubber foam rather than rubber with holes therein. Rauber, however, discloses a cosmetic compact device including a container (10) carrying cosmetic product (Page 1, 20-30) with a rubber screen (12) at a top of the container for dispensing the product held therein (Page 1, 80-95). Rauber teaches that this screen can be made of a solid piece of vulcanized rubber with holes therethrough or a porous rubber (Page 1, 80-95). In other words, Rauber teaches open cell porous rubber to be an equivalent material to rubber with holes therein for use as a screen in a cosmetic compact. Therefore, it would have been obvious to one of ordinary skill in the 

    PNG
    media_image1.png
    224
    515
    media_image1.png
    Greyscale

Claim 2: Kim discloses the screen is constituted entirely by the cellular material of the screen and the proposed modification is simply to make the screen of Kim out of a porous rubber as taught by Rauber, which does not change the screen being constituted entirely by the cellular material. 
Claim 4: modified Kim discloses the screen to be made of a porous rubber and Kim indicates the screen can be made of silicon rubber, elastomer, natural rubber, synthetic resin, acrylonitrile butadiene rubber (Col 7, 10-14) and modified Kim discloses the invention essentially as claimed except for the porous material being the specific synthetic resins of polyethylene or PVC. 
Kim, however, further indicates that rubber, PVC, and polyethylene are known equivalent materials for use as porous flexible members (Col 6, 20-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the compact of modified Kim by providing the screen of Kim to be made of a porous polyethylene or PVC rather than rubber, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill and Kim teaches these to be equivalent materials for this purpose. See MPEP 2144.07.
Claim 5: Kim discloses the screen to be a single layer (see Fig 5).
Claim 6: Kim discloses the screen having through orifices (51). Regarding the “orifices being produced by drilling and/or cutting”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the device of modified Kim.  See MPEP § 2113.
Claim 8: modified Kim discloses the device of claim 1 and teaches the product can be in liquid form (Col 9, 55-67) with a low viscosity (Col 9, 55-60) and discloses the invention essentially as claimed except for the liquid product having a viscosity of 0.37-0.57 Pa.s. at 25oC. Applicant’s own disclosure on Page 4 indicates that the claimed viscosity is not critical and describes it as “a low to medium viscosity” (Page 4, 15-18). Therefore, it would have been an obvious matter of design choice to select the claimed viscosity since Kim already discloses the liquid product being low viscosity and since applicant’s disclosure states that the claimed viscosity is also low to medium and since the applicant has not disclosed that this particular material property solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with any liquid cosmetic product stored therein.
Claim 10: Kim discloses the device including a protective lid (40) which covers the screen (see Fig 5) when the product is not being picked up and the device does not have an applicator accommodated between the protective lid and the screen (see Fig 5). 
Claim 11: Kim discloses the screen having a constant thickness (see Figs 5 & 6). 
Claim 12: Kim discloses the screen being fixed at its periphery (52) to the container (see Figs 5-6).
Claims 13-16: Kim discloses the screen being fixed at its periphery (52) to the container (see Figs 5 & 6) by at least one lower ring (70, Fig 8) attached to the top of the container and at least one upper ring (60) for holding the screen with the upper and lower rings engaging with one another (see Fig 8) thereby clamping the periphery (52) of the screen between the container and the fixing ring(s) (see Fig 8) and the container comprises an annular groove that receives the lower ring and the upper ring (see Fig 8).
Claim 17: modified Kim discloses the cellular material being open-cell because Rauber teaches this and the proposed modification is to use the open cell rubber taught by Rauber to form the screen. So modified Kim teaches these limitations. 
Claim 18: modified Kim discloses the invention of claim 1 and discloses the invention essentially as claimed except for the rubber being a closed-cell rubber foam. However, it would have been an obvious matter of design choice to substitute a closed cell foam with holes therein for an open cell foam, since the applicant has not disclosed that the closed cell foam solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with open cell rubber foam. Furthermore, applicant’s own disclosure on Page 3 indicates that the cellular material can be open-cell or closed-cell material and does not indicate that one is better than the other or is used for any particular reason. 
Claim 21: Kim discloses the screen not to be a follower (see Figs 5 & 6). 
Claims 22 and 25: Kim discloses the screen being able to reversibly contact any point on the bottom of the container when the product is used up and a pressure from above is placed on the screen (Col 7, 1-10) so the screen is able to be moulded to the concave shape of the bottom of the container when the product is used up. 
Claim 23: modified Kim discloses the device of claim 1 and Kim discloses using the device of claim 1 for applying makeup (Col 1, 31-46), loading an applicator puff (Col 1, 40-51) with the product and applying the product to a region to be treated of human keratin materials (Col 1, 45-51). 
Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered and are moot in view of the modified ground(s) of rejection provided above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772